Hamm, J.
Appeal from a judgment dismissing on the merits a petition in an article 78 proceeding seeking to annul a determination sustaining respondent hoard’s refusal to furnish school transportation to petitioners’ child residing less than one mile from the school; the board providing transportation only where the distance is in excess of one mile and transportation being sought by petitioners for their child solely on the ground of hazard. Special Term correctly held that under the Education Law (§ 3635, subd. 1) the “ legislative yardstick is distance, which is, objectively, readily ascertainable, and not hazard which involves a myriad of factors ”; that all within the same distance limitation would have to be given transportation; and, finally, that the Legislature “has not completely transferred to school districts the duty of transporting every pupil” and “In the instant case, it is the responsibility of the parents and not the district to see that their child safely reaches school.” Judgment affirmed, without costs. Gibson, P. J., Reynolds, Taylor and Aulisi, JJ., concur.